Citation Nr: 1502949	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 for residual right knee disability following an October 2008 total right knee replacement.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from January to August 1972 and from July 1975 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In May 2014, the Board remanded the Veteran's appeal for further development. 

The Veteran testified at a hearing before the undersigned in April 2012.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a July 2014 VA examination report, a VA examiner opined that the Veteran did not have any additional disability caused by complications of the total right knee replacement surgery in October 2008.  The examiner did not discuss, however, whether any additional disability had been present since the Veteran filed his claim in December 2009, even before the revision arthroplasty in April 2010.  The examiner additionally did not clearly address why the revision arthroplasty was likely deemed necessary, and whether evidence of instability found during the procedure was an indication of additional disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, the Veteran has since contended that additional pain since the time of the surgery may have been the result of defective knee replacement components, as shown in recall notices.  The examiner should address the significance, if any, of the use of any recalled components in the original knee replacement surgery.


Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the July 2014 VA examination to review the record, including this REMAND, and address the following:

A)  The examiner is asked to provide a new opinion with respect to whether the Veteran has additional disability as a result of the October 2008 total right knee replacement and post-surgical treatment, to include pain and nerve damage, or whether he has had such additional disability during the pendency of his claim (since December 2009), even prior to his revision arthroplasty in April 2010.

If so, the examiner should specifically identify the additional disability or disabilities.

In providing this opinion, the examiner should specifically review and discuss evidence with respect to the Veteran's need for revision arthroplasty (including findings of instability), evidence of recalls of knee replacement components, and evidence of chronic knee pain.

B)  If additional disability is or has been present during the pendency of the Veteran's claim, the examiner is asked to state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the proximate cause of each additional or aggravated disability was:

(i)  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA s part in furnishing the treatment; or,

(ii)  whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

The examiner should provide a clear rationale for all opinions provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

